                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 ALLEN ALPHONZO ADAMS,

               Petitioner,                                CIVIL ACTION NO.: 4:19-cv-94

        v.

 SHERIFF JOHN WILCHER; CHATHAM
 COUNTY SUPERIOR COURT; and
 CHATHAM COUNTY PAROLE OFFICE,

               Respondents.


                                          ORDER

       After a careful de novo review of the entire record in this case, the Court concurs with the

Magistrate Judge's April 30, 2019 Report and Recommendation, to which the Petitioner has filed

objections, (doc. 5). As explained in the Report and Recommendation, Adams has yet to fully

exhaust his “right under the law of the State to raise, by any available procedure, the question

presented.” 28 U.S.C. § 2254(c). Adams does not deny that he has not yet exhausted his

available state remedies. Instead, he contends that the state court “denied his habeas corpus

petition, because [ ] his assign[ed] judge for his case was deceased.” (Doc. 5 at 1-2.) To prove

his point, he attaches exhibits showing that he does not have a Georgia Supreme Court case

pending in case number S19D0758. That the Court knew, and described the case as “stricken”

from the Supreme Court’s docket. (See doc. 4 at 2.) Moreover, that information does not

contradict Adams’ other certificate for probable cause to appeal, which remains pending before

the Supreme Court, Adams v. Super. Ct. of Chatham Cty., S19H0829 (filed February 6, 2019, with

argument calendared for June 2019), cited in doc. 4 at 2.         Put differently, his petition is
unexhausted and, until it is dismissed, this Court lacks jurisdiction to consider it. Because nothing

can overcome this jurisdictional barrier, Adams motion to amend the petition, (doc. 7), is

DENIED. Nor is a stay warranted to permit Adams to exhaust his state remedies. See Rhines v.

Weber, 544 U.S. 269, 277 (2005) (requiring a showing of “good cause” for petitioner’s “failure to

exhaust his claims first in the state court”).

        Adams raises two other matters that demand attention.            He requests a temporary

restraining order against Sheriff John Wilcher to contest the lockdown, disciplinary, and legal mail

procedures at Chatham County Jail. (Doc. 5 at 9-10.) That, of course, is the subject of another

suit entirely, not a petition for habeas corpus. Petitioner may file a claim under 42 U.S.C. § 1983

if he so chooses, but must do so on the Court’s form § 1983 Complaint and either pay his filing

fee or move to proceed in forma pauperis in compliance with the Prison Litigation Reform Act,

Pub. L. No. 104-134, 110 Stat. 1321 (PLRA), which requires all prisoners — even those who are

allowed to proceed IFP — to pay the full filing fee of $350.00 in installments. 28 U.S.C.

§ 1915(b)(1). The entire filing fee must be paid even if the suit is dismissed at the outset because

it is frivolous, malicious, fails to state a claim, or seeks monetary damages against a defendant who

is immune from such relief. Whatever the merits of Adams’ complaints with Sheriff Wilcher,

they cannot be considered in the context of his habeas petition.

        Petitioner also filed a “notice” for appointment of counsel, which the Court construes as a

motion for appointment of counsel at public expense. (Doc. 6.) There is, however, no automatic

constitutional right to counsel in habeas proceedings. See Pennsylvania v. Finley, 481 U.S. 551,

555 (1987); United States v. Webb, 565 F.3d 789, 794 (11th Cir. 2009) (citing Barbour v. Haley,

471 F.3d 1222, 1227 (11th Cir. 2006)); Hooks v. Wainwright, 775 F.2d 1433, 1438 (11th Cir.

1985). Under 18 U.S.C. § 3006A(a)(2)(B), the Court may appoint counsel for an indigent litigant




                                                 2
seeking relief under 28 U.S.C. § 2254, but such requests are discretionary when “due process or

the ‘interests of justice’” so require. Hooks, 775 F.2d at 1438; Norris v. Wainwright, 588 F.2d

130, 133 (5th Cir. 1979); see also 28 U.S.C. § 2254(h) and Rule 8(c) of the Rules Governing

Section 2254 Cases in the United States District Courts (mandating appointment of counsel

pursuant to 18 U.S.C. § 3006A when an evidentiary hearing is warranted).                Moreover,

appointment of counsel is “a privilege that is justified only by exceptional circumstances.”

McCall v. Cook, 495 F. App’x 29, 31 (11th Cir. 2012). This, clearly, is not such a case.

Petitioner’s request for appointment of counsel, (doc. 6), is DENIED.

       Accordingly, the Court OVERRULES Petitioner’s Objections, ADOPTS the Report and

Recommendation, (doc. 4), as the opinion of the Court, and DISMISSES without prejudice

Petitioner’s Petition for Writ of Habeas Corpus, (doc. 1), for lack of exhaustion of administrative

remedies. The Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 31st day of May, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                3
